DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert the Patent Number 11,103,422 into the specification.  
Appropriate correction is required.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  Applicant is required to spell-out “HCP”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon all the steps being done at the remote location/server before given the device to the patient nor being remotely programmed/controlled at the time the dosage is scheduled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reception" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the presence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the reception" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mousseau et al. (US 2021/0134421) disclose a system sets limits on the computer device to ensure a user operating the computer device stays within a restricted set of usage limitations and a method of securing and tracking a dispensing device and a dosage rule file using a central server, wherein device control-file watchdog program protects the one or more device control-files and additionally can report on all activities performed by the computer device to the central database.
Ferguson (US 8,552,868) disclose a system and method for tracking a status and use of packaged comprises: providing a package including at least first and second radiofrequency identification (RFID) tags that are arranged in the package such that opening the package renders the first RFID tag inoperative while leaving the second RFID tag operative. The method includes monitoring the status of the two RFID tags. If the first RFID tag is detected to be inoperative, then the package is determined to have been opened.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
November 21, 2022